DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/23/2021 has been entered. Claims 1-6 and 21-29 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the first side panel, and the second side panel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It will be construed as “a first side panel, and a second side panel” for the purposes of examination. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (US 2019/0288371, hereby referred as Kamgaing) in view of Evans et al. (US 5,598,168, hereby referred as Evans).
Regarding claim 1, Kamgaing teaches the following:
a nonplanar complementary patch antenna, comprising: 
a base (element 651, figure 6); 
an antenna ground plane (“A conductive layer may act as a ground plane”, paragraph [0027]) located on the base; 
a first patch panel (element 652A, figure 6) that connects to the base; 
a first antenna patch (element 611, figure 6) located on the first patch panel and having a first plurality of antenna-patch edges (as shown in figure 6), the first antenna patch forming a first angle with the antenna ground plane (“A thin foldable region 653 may be integrated with the second section 652 and enables part of the package substrate to fold to orient the antennas in any desired direction”, paragraph [0028]); 
a second patch panel (element 652C, figure 6) that connects to the base; 

a first feedline located on both the base and the first patch panel (paragraph [0027]),
a second feedline located on both the base and the second patch panel (paragraph [0027]), the second feedline being electrically isolated from the first feedline (paragraph [0027]).
Kamgaing does not explicitly teach the first feedline electrically connecting to a first closest edge, of the first plurality of antenna-patch edges, that is closest to the antenna ground plane; and the second feedline electrically connecting to a second closest edge, of the second plurality of antenna-patch edges, that is closest to the antenna ground plane. However Kamgaing does suggests the teachings of connecting the feedlines to the antenna patches (paragraphs [0027]), and it is obvious that a shorter feedline would be used to connect the antenna patches to the RF circuit of the die 680 which is placed in the base, where the ground plane would also be, in order to reduce the amount of materials needed to create the nonplanar complementary patch antenna (paragraph [0027]). 
Evans suggests the teachings of a feedline (element ML1, figure 1) electrically connecting to a closest edge, of the plurality of antenna-patch edges (of element MP1, figure 1), that is closest to the antenna ground plane (element GP1, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first feedline of Kamgaing to be electrically connecting to a first closest edge, of the first plurality of antenna-patch edges, that is closest to the antenna ground plane; and the second feedline electrically connecting to a second closest edge, of the second plurality of antenna-patch edges, that is closest to the antenna ground plane as suggested by the teachings of Kamgaing and Evans as edge 

Regarding claim 2, the combination of Kamgaing and Evans as referred in claim 1 teaches the nonplanar complementary patch antenna without explicitly teaching the following:
the antenna ground plane being positioned beneath the first and second antenna patches.
However Kamgaing does suggest folding the nonplanar complementary patch antenna along edge line 653 in figure 6 to orient the antennas in a desired direction (“A thin foldable region 653 may be integrated with the second section 652 and enables part of the package substrate to fold to orient the antennas in any desired direction”, paragraph [0028]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna ground plane of the combination of Kamgaing and Evans to be positioned beneath the first and second antenna patches by similarly folding the first and second patch panels upwards a certain distance as suggested by the teachings of Kamgaing which can be used to change the orientation of the antennas so that they radiate towards a certain desired direction (paragraph [0028]).

Regarding claim 3, the combination of Kamgaing and Evans as referred in claim 2 teaches the following:
wherein: the first antenna patch lies in a first plane (due to the folding as explained in claims 1-2); the second antenna patch lies in a second plane (due to the folding as explained in claims 1-2); and an intersection of the first and second planes is parallel to the antenna ground plane and on the same 

Regarding claim 21, the combination of Kamgaing and Evans as referred in claim 1 teaches the following:
wherein: the first patch panel (Kamgaing, element 652A, figure 6) connects to a first base edge (Kamgaing, element 653 connected to element 652A, figure 6) of the base; the first feedline crosses the first base edge to electrically connect to the first antenna patch (Kamgaing, paragraph [0027]); the second patch panel (Kamgaing, element 652C, figure 6) connects to a second base edge (Kamgaing, element 653 connected to element 652C, figure 6) of the base that is opposite to the first base edge (Kamgaing, as shown in figure 6); and the second feedline crosses the second base edge to electrically connect to the second antenna patch (Kamgaing, paragraph [0027]).

Regarding claim 22, the combination of Kamgaing and Evans as referred in claim 1 teaches the following:
wherein: the first patch panel (Kamgaing, element 652A, figure 6) connects to a first base edge of the base (Kamgaing, element 653 connected to element 652A, figure 6); the second patch panel (Kamgaing, element 652C, figure 6) connects to a second base edge of the base (Kamgaing, element 653 connected to element 652C, figure 6) that is opposite to the first base edge; and the base, the first patch panel, and the second patch panel are formed from a single flexible substrate that is folded at the first base edge and at the second base edge (Kamgaing, paragraphs [0027]-[0028]).

Regarding claim 23, the combination of Kamgaing and Evans as referred in claim 1 teaches the nonplanar complementary patch antenna without explicitly teaching the following:

However Kamgaing does suggest folding the nonplanar complementary patch antenna along edge line 653 in figure 6 to orient the antennas in a desired direction (“A thin foldable region 653 may be integrated with the second section 652 and enables part of the package substrate to fold to orient the antennas in any desired direction”, paragraph [0028]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have folded the first patch panel and the second patch panel of the combination of Kamgaing and Evans upwards a similar amount as suggested by the teachings of Kamgaing so that the first patch antenna is located on an inner face of the first patch panel and the second patch antenna is located on an inner face of the second patch panel which can be used to change the orientation of the antennas so that they radiate towards a certain desired direction (paragraph [0028]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (US 2019/0288371, hereby referred as Kamgaing) in view of Evans et al. (US 5,598,168, hereby referred as Evans), and further in view of Teng et al. (US 2006/0145929, hereby referred as Teng).
Regarding claim 4, the combination of Kamgaing and Evans as referred in claim 1 teaches the following:
the first (element 611, figure 6) and second (element 693, figure 6) antenna patches having first and second geometries (as shown in figure 6), respectively, selected to generate a radiation pattern for a wirelessly transmitted signal.
The combination of Kamgaing and Evans does not explicitly teach generating a radiation pattern for a wirelessly transmitted ultra-wideband signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the altered the first and second antenna patches of the combination of Kamgaing and Evans to generate a radiation pattern for a wirelessly transmitted ultra-wideband (UWB) signal as suggested by the teachings of Teng as using UWB allows for improvements such as lower power requirements and a high transmission speed (paragraph [0004]), and since it is known in the antenna art that an antennas frequency band and bandwidth can be altered by scaling.  

Regarding claim 5, the combination of Kamgaing, Evans, and Teng as referred in claim 4 teaches the following:
the first and second geometries (Kamgaing, of elements 611 and 693, figure 6) being similar, and the first and second angles being similar (Kamgaing, paragraph [0028])(also shown in figure 4 of Teng).

Regarding claim 6, the combination of Kamgaing, Evans, and Teng as referred in claim 5 teaches the following:
the first and second geometries being rectangular (Kamgaing, of elements 611 and 693, figure 6)(also shown in figure 4 of Teng).

Claims 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (US 2019/0288371, hereby referred as Kamgaing) in view of Evans et al. (US 5,598,168, hereby referred as Evans), and further in view of Sardariani et al. (US 2010/0007570, hereby referred as Sardariani).
Regarding claim 24, the combination of Kamgaing and Evans as referred in claim 1 teaches the nonplanar complementary patch antenna without explicitly teaching the following:
further comprising a top panel that connects to both of the first and second patch panels.
However Kamgaing does suggests folding the antennas in any desired direction (paragraph [0028]), and that other folds may also be present (paragraph [0029]).
Sardariani also suggests the teachings of folding a nonplanar complementary patch antenna in any desired direction (figures 5-8, and their accompanying descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a further fold in the first and second patch panels of the combination of Kamgaing and Evans as suggested by the teachings of Kamgaing and Sardariani which can create a flat top panel that connects to both of the first and second patch panels which is an alternative shape that is a design choice that can provide the nonplanar complementary patch antenna with a different spatial footprint and allow for the antennas to radiate towards a certain desired direction (Kamgaing, paragraphs [0028]-[0029]; Sardariani, figures 5-8). 
 
Regarding claim 25, the combination of Kamgaing, Evans, and Sardariani as referred in claim 24 teaches the following:
the top panel being parallel to the base (as explained in claim 24).

Regarding claim 26, the combination of Kamgaing, Evans, and Sardariani as referred in claim 24 teaches the following:
further comprising: a first side panel (Kamgaing, 652B, figure 6) connected to the base (Kamgaing, 651, figure 6), the first patch panel (Kamgaing, 652A, figure 6), the second patch panel (Kamgaing, 652C, figure 6), and the top panel (as explained in claim 24); and a second side panel 

Regarding claim 29, as best understood, the combination of Kamgaing, Evans, and Sardariani as referred in claim 24 teaches the following:
herein the base (Kamgaing, 651, figure 6), the first patch panel (Kamgaing, 652A, figure 6), the second patch panel (Kamgaing, 652C, figure 6), the top panel (as explained in claim 24), a first side panel (Kamgaing, 652B, figure 6), and a second side panel (Kamgaing, 652D, figure 6) are formed from a single flexible substrate that is folded (Kamgaing, paragraphs [0027]-[0028]).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (US 2019/0288371, hereby referred as Kamgaing) in view of Evans et al. (US 5,598,168, hereby referred as Evans) and Sardariani et al. (US 2010/0007570, hereby referred as Sardariani), and further in view of Strickland (US 5,633,646).
Regarding claim 27, the combination of Kamgaing, Evans, and Sardariani as referred in claim 24 teaches the nonplanar complementary patch antenna without explicitly teaching the following:
further comprising a dielectric material between the base and the top panel.
Strickland suggests the teachings of comprising a dielectric material (element 3, figures 1-5) between the base (element 7, figures 1-5) and the top panel (element 1, figures 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the nonplanar complementary patch antenna of the combination of Kamgaing, Evans, and Sardariani to include a dielectric material between the base and the top panel as suggested by the 

Regarding claim 28, Kamgaing as modified in claim 27 teaches the nonplanar complementary patch antenna without explicitly teaching the following:
the dielectric material being shaped to mechanically support each of the first and second patch panels.
Strickland suggests the teachings of the dielectric material (element 3, figures 1-5) being shaped to mechanically support each of the first and second patch panels (elements 5, figures 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric material of Kamgaing as modified to be shaped to mechanically support each of the first and second patch panel as suggested by the teachings of Strickland which can be used to provide a structural support when the nonplanar complementary patch antenna is folded in a certain shape (column 3, lines 7-10).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845